HOOD, Judge.
Maxiel Bertrand and his wife, Mrs. Vida Bertrand, instituted this suit against Warren Hoffpauir and his public liability insurer, Audubon Insurance Company, for damages alleged to have been sustained by plaintiffs as the result of a motor vehicle collision which occurred in Jefferson Davis Parish on February 25, 1958. Judgment was rendered by the trial court in favor of defendants, dismissing this suit at plaintiffs’ costs, and plaintiffs have appealed from that judgment.
This is a companion case to the suits of Hoffpauir et al. v. Southern Farm Bureau Casualty Insurance Company and Bertrand, La.App., 124 So.2d 409, and Audubon Insurance Company v. Bertrand et al., La.App., 124 So.2d 416. All of these cases arose out of the same accident and were consolidated for trial.
In Warren Hoffpauir, et al. v. Southern Farm Bureau Casualty Insurance Company, et al., supra, we held that the collision which formed the basis for that suit, as well as this one, occurred solely because *416of the negligence of the driver of the Bertrand car, and that Warren Hoffpauir was free from contributory negligence. For the reasons assigned in that case we also hold in the instant suit that defendant Hoffpauir was free from any negligence which may have constituted a proximate cause of the accident, and accordingly neither Hoffpauir nor his insurer is liable for the damages which may have been sustained by plaintiffs. The judgment of the trial court, therefore, is affirmed at appellants’ costs.
Affirmed.